Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-23 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 9, 10, 11, 16, 17, 18, 19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Horvat et al (https://arxiv.org/ftp/arxiv/papers/1505/1505.07398.pdf) hereafter Horvat in view of Google (https://web.archive.org/web/20191204223512/https://cloud.google.com/vision/docs/detecting-faces) hereafter Google.
Regarding claim 1, Horvat teaches a method comprising: at a computing system including non-transitory memory and one or more processors, wherein the computing system is communicatively coupled to a display device and one or more input devices: presenting, via the display device, a first set of media items associated with first metadata (Column II. Page 1394, each participant was stimulated with videos and still images); obtaining user reaction information gathered by the one or more input devices while presenting the first set of media items (Column II. Page 1395, The participants’ emotional responses were recorded by real-time monitoring of physiological signals); obtaining, via a qualitative feedback classifier, an estimated user reaction state to the first set of media items based on the user reaction information (Column II. Page 1395, Emotional states were estimated off-line from the recorded signals using previously developed MATLAB software, “MATLAB software” is analogous to “qualitative feedback classifier”, “emotional state” is analogous to “user reaction” ); obtaining one or more target metadata characteristics based on the estimated user reaction state and the first metadata (Column II. Page 1395, increasing the ability of cross-study comparisons of results, these results include the emotional response induced by the presented media items. Therefore, “results” is analogous to “target metadata characteristics” ).
Horvat does not appear to explicitly teach obtaining a second set of media items associated with second metadata that corresponds to the one or more target metadata characteristics; and presenting, via the display device, the second set of media items associated with the second metadata. In analogous art, Google teaches obtaining a second set of media items (Page 1, up to 2000 image files) associated with second metadata that corresponds to the one or more target metadata characteristics (Page 1, Face Detection detects multiple faces within an image along with the associated key facial attributes such as emotional state, “emotional state” is analogous to “target metadata characteristics”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention  to modify the method of Horvat to include obtaining a second set of media items associated with second metadata that corresponds to the one or more target metadata characteristics, as taught by Google. One of ordinary skill in the art would be motivated to modify the method of Horvat to include obtaining a second set of media items associated with second metadata that corresponds to the one or more target metadata characteristics in order to alert the user to images corresponding to the one or more target metadata characteristics  (Page 5, A FACE_DETECTION response includes bounding boxes for all faces detected and confidence ratings for face and image properties: joy, sorrow, anger, surprise, etc).
Horvat in view of Google teaches presenting, via the display device, the second set of media items associated with the second metadata (Google, Page 1, returns response JSON files that are stored in your Google Cloud Storage bucket, “response JSON files” are analogous to “second set of media items”). 
Regarding claim 2, Horvat in view of Google hereafter Horvat-Google teaches the method of claim 1, wherein the user reaction information corresponds to a user characterization vector (Horvat, Page 1, During exposure participants’ physiological signals were recorded and estimated for emotion in an off-line analysis, “emotion” is analogous to “user reaction information”, “physiological signals” are analogous to “user characterization vector”) that includes one or more intrinsic user feedback measurements associated with the user of the computing system including at least one of body pose characteristics, speech characteristics, a pupil dilation value, a heart rate value, a respiratory rate value, a blood glucose value, and a blood oximetry value (Horvat, Page 2, The monitored physiological signals were skin conductance, electrocardiogram (ECG), respiration and skin temperature with a sampling frequency of 1250 Hz, “monitored physiological signals” is analogous to “intrinsic user feedback measurements” ).
Regarding claim 4, Horvat-Google teaches the method of claim 1, wherein the one or more input devices include at least one of an eye tracking engine, a body pose tracking engine, a heart rate monitor, a respiratory rate monitor, a blood glucose monitor, a blood oximetry monitor, a microphone, an image sensor, a body pose tracking engine, a head pose tracking engine, or a limb/hand tracking engine (Horvat, Page 2, real-time monitoring of physiological signals, such as respiration).
Regarding claim 9, Horvat-Google teaches the method of claim 1, wherein the one or more target metadata characteristics include at least one of a specific person, a specific place, a specific event, a specific object, or a specific landmark (Google, Page 1, Face Detection detects multiple faces within an image along with the associated key facial attributes such as emotional state, “image” is analogous to “specific object”).
Regarding claim 10, Horvat-Google teaches a device comprising: one or more processors; a non-transitory memory; an interface for communicating with a display device and one or more input devices; and one or more programs stored in the non-transitory memory, which, when executed by the one or more processors, cause the device to: present, via the display device, a first set of media items associated with first metadata (Horvat, Column II. Page 1, each participant was stimulated with videos and still images); obtain user reaction information gathered by the one or more input devices while presenting the first set of media items (Horvat, Column II. Page 2, The participants’ emotional responses were recorded by real-time monitoring of physiological signals); obtain, via a qualitative feedback classifier, an estimated user reaction state to the first set of media items based on the user reaction information (Horvat, Column II. Page 2, Emotional states were estimated off-line from the recorded signals using previously developed MATLAB software, “MATLAB software” is analogous to “qualitative feedback classifier”, “emotional state” is analogous to “user reaction” ); obtain one or more target metadata characteristics based on the estimated user reaction state and the first metadata (Horvat, Column II. Page 2, increasing the ability of cross-study comparisons of results, these results include the emotional response induced by the picture or video. Therefore, “results” is analogous to “target metadata characteristics” ); obtain a second set of media items(Google, Page 1, up to 2000 image files) associated with second metadata that corresponds to the one or more target metadata characteristics (Google, Page 1, Face Detection detects multiple faces within an image along with the associated key facial attributes such as emotional state, “emotional state” is analogous to “target metadata characteristics”); and present, via the display device, the second set of media items associated with the second metadata (Google, Page 1, returns response JSON files that are stored in your Google Cloud Storage bucket, “response JSON files” are analogous to “second set of media items”).
Regarding claim 11, Horvat-Google teaches the device of claim 10, wherein the user reaction information corresponds to a user characterization vector(Horvat, Page 1,  During exposure participants’ physiological signals were recorded and estimated for emotion in an off-line analysis, “emotion” is analogous to “user reaction information”, “physiological signals” are analogous to “user characterization vector”)  that includes one or more intrinsic user feedback measurements associated with the user of the computing system device including at least one of body pose characteristics, speech characteristics, a pupil dilation value, a heart rate value, a respiratory rate value, a blood glucose value, and a blood oximetry value(Horvat, Page 2, The monitored physiological signals were skin conductance, electrocardiogram (ECG), respiration and skin temperature with a sampling frequency of 1250 Hz, “monitored physiological signals” is analogous to “intrinsic user feedback measurements” ).
Regarding claim 16, Horvat-Google teaches the device of claim 10, wherein the one or more target metadata characteristics include at least one of a specific person, a specific place, a specific event, a specific object, or a specific landmark (Google, Page 1, Face Detection detects multiple faces within an image along with the associated key facial attributes such as emotional state, “image” is analogous to “specific object”).
Regarding claim 17, Horvat-Google teaches a non-transitory memory storing one or more programs, which, when executed by one or more processors of a device with an interface for communicating with a display device and one or more input devices, cause the device to: present, via the display device, a first set of media items associated with first metadata (Horvat, Column II. Page 1, each participant was stimulated with videos and still images); obtain user reaction information gathered by the one or more input devices while presenting the first set of media items (Horvat, Column II. Page 2, The participants’ emotional responses were recorded by real-time monitoring of physiological signals); obtain, via a qualitative feedback classifier, an estimated user reaction state to the first set of media items based on the user reaction information (Horvat, Column II. Page 2, Emotional states were estimated off-line from the recorded signals using previously developed MATLAB software, “MATLAB software” is analogous to “qualitative feedback classifier”, “emotional state” is analogous to “user reaction” ); obtain one or more target metadata characteristics based on the estimated user reaction state and the first metadata (Horvat, Column II. Page 2, increasing the ability of cross-study comparisons of results, these results include the emotional response induced by the picture or video. Therefore, “results” is analogous to “target metadata characteristics” ); obtain a second set of media items (Google, Page 1, up to 2000 image files) associated with second metadata that corresponds to the one or more target metadata characteristics (Google, Page 1, Face Detection detects multiple faces within an image along with the associated key facial attributes such as emotional state, “emotional state” is analogous to “target metadata characteristics”); and present, via the display device, the second set of media items associated with the second metadata (Google, Page 1, returns response JSON files that are stored in your Google Cloud Storage bucket, “response JSON files” are analogous to “second set of media items”).
Regarding claim 18, Horvat-Google teaches the non-transitory memory of claim 17, wherein the user reaction information corresponds to a user characterization vector ( Horvat, Page 1,  During exposure participants’ physiological signals were recorded and estimated for emotion in an off-line analysis, “emotion” is analogous to “user reaction information”, “physiological signals” are analogous to “user characterization vector”)  that includes one or more intrinsic user feedback measurements associated with the user of the computing system device including at least one of body pose characteristics, speech characteristics, a pupil dilation value, a heart rate value, a respiratory rate value, a blood glucose value, and a blood oximetry value (Horvat, Page 2, The monitored physiological signals were skin conductance, electrocardiogram (ECG), respiration and skin temperature with a sampling frequency of 1250 Hz, “monitored physiological signals” is analogous to “intrinsic user feedback measurements” ).
Regarding claim 23, Horvat-Google teaches the non-transitory memory of claim 17, wherein the one or more target metadata characteristics include at least one of a specific person, a specific place, a specific event, a specific object, or a specific landmark(Google, Page 1, Face Detection detects multiple faces within an image along with the associated key facial attributes such as emotional state, “image” is analogous to “specific object”).
Claims 3, 7, 8, 14, 15, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Horvat- Google in view of Kukolja et al (https://link.springer.com/content/pdf/10.1007/978-3-642-02812-0.pdf) hereafter Kukolja.
Regarding claim 3, Horvat-Google teaches the method of claim 1 as shown above. Horvat- Google does not appear to explicitly teach  wherein the qualitative feedback classifier corresponds to a look-up engine, a neural network, a convolutional neural network (CNN), a recurrent neural network (RNN), a deep neural network (DNN), a state vector machine (SVM), or a random forest algorithm. In analogous art, Kukolja teaches wherein the qualitative feedback classifier corresponds to a look-up engine, a neural network (Page 179, Estimator design is based on Artificial Neural Networks (ANNs), “estimator” is analogous to “qualitative feedback classifier”), a convolutional neural network (CNN), a recurrent neural network (RNN), a deep neural network (DNN), a state vector machine (SVM), or a random forest algorithm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention  to modify the method of Horvat-Google to include a qualitative feedback classifier corresponding to a neural network, as taught by Kukolja. One of ordinary skill in the art would be motivated modify the method of Horvat-Google to include a qualitative feedback classifier corresponding to a neural network in order to model complex relationships between inputs and outputs, as taught by Kukolja (Page 179, Estimator design is based on ANNs, due to their ability to model complex relationships between inputs and outputs).

Regarding claim 7, Horvat- Google teaches the method of claim 1 as shown above. Horvat- Google in view of Kukolja teaches linking the estimated user reaction state with the first set of media items in a user reaction history datastore (Kukolja, Page 180, Each subject’s collected data are exclusively assigned either to the training, validation or testing set, “the training/validation/testing set” is analogous to “user reaction history datastore”).
Regarding claim 8, Horvat-Google in view of Kukolja teaches the method of claim 7, wherein determining the one or more target metadata characteristics includes determining the one or more target metadata characteristics (Google, Page 1, Face Detection detects multiple faces within an image along with the associated key facial attributes such as emotional state, “emotional state” is analogous to “target metadata characteristics”) based on the estimated user reaction state (Horvat, Column II. Page 2, Emotional states were estimated off-line from the recorded signals using previously developed MATLAB software) and the user reaction history datastore (Kukolja, Page 180, Each subject’s collected data are exclusively assigned either to the training, validation or testing set.
Regarding claim 14, Horvat-Google teaches the device of claim 10 as shown above. Horvat-Google in view of Kukolja teaches wherein the one or more programs further cause the device to: linking the estimated user reaction state with the first set of media items in a user reaction history datastore (Kukolja, Page 180, Each subject’s collected data are exclusively assigned either to the training, validation or testing set, “the training/validation/testing set” is analogous to “user reaction history datastore”).
Regarding claim 15, Horvat-Google in view of Kukolja teaches the device of claim 14, wherein determining the one or more target metadata characteristics includes determining the one or more target metadata characteristics (Google, Page 1, Face Detection detects multiple faces within an image along with the associated key facial attributes such as emotional state, “emotional state” is analogous to “target metadata characteristics”) based on the estimated user reaction state (Horvat, Column II. Page 2, Emotional states were estimated off-line from the recorded signals using previously developed MATLAB software) and the user reaction history datastore (Kukolja, Page 180, Each subject’s collected data are exclusively assigned either to the training, validation or testing set).
Regarding claim 21, Horvat-Google teaches the non-transitory memory of claim 17 as shown above. Horvat-Google in view of Kukolja teaches wherein the one or more programs further cause the device to: linking the estimated user reaction state with the first set of media items in a user reaction history datastore (Kukolja, Page 180, Each subject’s collected data are exclusively assigned either to the training, validation or testing set, “the training/validation/testing set” is analogous to “user reaction history datastore”).
Regarding claim 22, Horvat-Google in view of Kukolja teaches the non-transitory memory of claim 21, wherein determining the one or more target metadata characteristics  includes determining the one or more target metadata characteristics (Google, Page 1, Face Detection detects multiple faces within an image along with the associated key facial attributes such as emotional state, “emotional state” is analogous to “target metadata characteristics”) based on the estimated user reaction state (Horvat, Column II. Page 2, Emotional states were estimated off-line from the recorded signals using previously developed MATLAB software) and the user reaction history datastore (Kukolja, Page 180, Each subject’s collected data are exclusively assigned either to the training, validation or testing set).
Claims 5, 6, 12, 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Horvat-Google in view of Hwang et al (US 20170332901 A1).
Regarding claim 5, Horvat-Google teaches the method of claim 1 as shown above. Horvat does not appear to explicitly teach obtaining sensor information associated with a user of the computing system, wherein the sensor information corresponds to one or more affirmative user feedback inputs; and generating a user interest indication based on the one or more affirmative user feedback inputs, wherein the one or more target metadata characteristics are determined based on the estimated user reaction state and the user interest indication. In analogous art, Hwang teaches obtaining sensor information associated with a user of the computing system (Para 0022,  cameras track the reflection of the infrared light sources along with the pupil of eyes, the camera input is analogous to “sensor information”), wherein the sensor information corresponds to one or more affirmative user feedback inputs (Para 0022, This data is used to extrapolate the direction of the user's gaze, “user’s gaze” is analogous to “affirmative user feedback inputs”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention  to modify the method of Horvat-Google to include  obtaining sensor information corresponding to one or more affirmative user feedback inputs associated with a user of the computing system, as taught by Hwang. One of ordinary skill in the art would be motivated to modify the method of Horvat-Google to include obtaining sensor information corresponding to one or more affirmative user feedback inputs associated with a user of the computing system, as suggested by Hwang (Para 0024, Eye gaze tracking is often a strong indicator of a user's point of interest).
	Horvat-Google in view of Hwang teaches generating a user interest indication based on the one or more affirmative user feedback inputs (Hwang, Para 0023,  Eye gaze tracking and monitoring estimates where the user is fixating their gaze), wherein the one or more target metadata characteristics (Hwang, Para 0024, point of interest, mental processes, or an internal emotion) are determined based on the estimated user reaction state (Horvat, Column II. Page 2, Emotional states were estimated off-line from the recorded signals using previously developed MATLAB software) and the user interest indication (Hwang, Para 0023, where the user is fixating their gaze).
Regarding claim 6, Horvat-Google in view of Hwang teaches the method of claim 5, wherein the one or more affirmative user feedback inputs correspond to one of a gaze direction, a voice command, or a pointing gesture (Hwang, Para 0023,  Eye gaze tracking and monitoring estimates where the user is fixating their gaze).
Regarding claim 12, Horvat-Google in view of Hwang teaches the device of claim 10, wherein the one or more programs further cause the device to: obtain sensor information associated with a user of the computing system device (Hwang, Para 0022,  cameras track the reflection of the infrared light sources along with the pupil of eyes, the camera input is analogous to “sensor information”), wherein the sensor information corresponds to one or more affirmative user feedback inputs(Hwang, Para 0022, This data is used to extrapolate the direction of the user's gaze, “user’s gaze” is analogous to “affirmative user feedback inputs”); and generate a user interest indication based on the one or more affirmative user feedback inputs (Hwang, Para 0023,  Eye gaze tracking and monitoring estimates where the user is fixating their gaze), wherein the one or more target metadata characteristics (Hwang, Para 0024, point of interest, mental processes, or an internal emotion) are determined based on the estimated user reaction state and the user interest indication (Hwang, Para 0023, where the user is fixating their gaze).
Regarding claim 13, Horvat-Google in view of Hwang teaches the device of claim 12, wherein the one or more affirmative user feedback inputs correspond to one of a gaze direction, a voice command, or a pointing gesture (Hwang, Para 0023, where the user is fixating their gaze).
Regarding claim 19, Horvat-Google in view of Hwang teaches the non-transitory memory of claim 17, wherein the one or more programs further cause the device to: obtain sensor information associated with a user of the computing system device (Hwang, Para 0022,  cameras track the reflection of the infrared light sources along with the pupil of eyes, the camera input is analogous to “sensor information”), wherein the sensor information corresponds to one or more affirmative user feedback inputs (Hwang, Para 0022, This data is used to extrapolate the direction of the user's gaze, “user’s gaze” is analogous to “affirmative user feedback inputs”); and generate a user interest indication based on the one or more affirmative user feedback inputs(Hwang, Para 0023,  Eye gaze tracking and monitoring estimates where the user is fixating their gaze), wherein the one or more target metadata characteristics (Hwang, Para 0024, point of interest, mental processes, or an internal emotion)  are determined based on the estimated user reaction state and the user interest indication(Hwang, Para 0023, where the user is fixating their gaze).
Regarding claim 20, Horvat-Google in view of Hwang teaches the non-transitory memory of claim 19, wherein the one or more affirmative user feedback inputs correspond to one of a gaze direction, a voice command, or a pointing gesture (Hwang, Para 0023,  Eye gaze tracking and monitoring estimates where the user is fixating their gaze).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKS T HALE whose telephone number is (571)272-0160. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.T.H./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166